Dissenting Opinion bt
Mb. Justice Musmanno:
The record in this case covers some 450 pages. The Chancellor who saw and heard the witnesses made the following Findings of Fact: “1. Defendants’ picketing is not for the purpose of coercing the plaintiff corporation to compel its employees to join the defendant unions. 2. The picketing by the defendants or members of the defendant unions was not accompanied by such violence or threats of violence as to warrant injunctive relief. 3. None of the defendants used force or threatened force such as would or did coerce the individual plaintiffs to join the defendant unions nor was any such force or threat of force used as would intimidate a person of average firmness. 4. The plaintiff corporation, because of its original interference with defendants’ efforts to organize the employees does not come into court with clean hands.”
These findings were confirmed by the Court en banc. The situation at the Sansom House has been unquestionably a distressing one, but I believe that the Majority in describing it in the Majority Opinion has painted a picture that goes beyond the frame of the testimony. For instance, the Majority says: “The uncontracttcted evidence is that there were sometimes as *485many as 18 or 20 of them [pickets] on the Sansom Street entrance of the property and at least 6 or 8 on the Walnut Street entrance.” But some of this testimony has been contradicted by plaintiff witnesses themselves. Eugene M. Martin, a customer of the Sansom restaurant, testified: “Q. Where was the picket line with respect to the entrance of the restaurant? A. Well, it was in front of the entrance on Sansom. They were walking back and forth. Q. Do you now recall approximately how many pickets were in the line? A. That would be hard to say. I mean I would say maybe five or six anyhow.” *
Harry Webster, an employe at Sansom House, testified: “Q. Where did you see the pickets, on what street were they? A. Sansom Street side, right at the door as I go out. Right on the Sansom Street side as I go out the door. Take about two steps out of the door and they would be parading up and down. Q. What time do you come to work? A. I come in at noon. Q. Are the pickets there when you come in? A. Sometimes they are, sometimes they aren’t. Q. So you don’t see them there every day? A. No, I don’t.”
Edward Koziol, another employe, testified: “Q. Did they picket every day or only intermittently? A. Well, they picket almost every day, as far as I have noticed. In the afternoons I don’t see them around. . . Q. Regularly? A. I would say pretty regularly; only Walnut Street, at times I don’t see pickets there, but Sansom Street always. I manage to be on both sides and I do observe.”
This same witness testified that the pickets never molested the employes in any way: “Q. Did you see or hear the pickets, or any one on the picket line, do or say anything untoward to the help? A. No, I *486haven’t myself.” Further: “Q. Do you have any difficulty in getting through the picket line? A. No, I haven’t. Q. Was anything ever said to you? A. Nothing, absolutely nothing.’’
Myrtle Hess, a waitress employed at the Sansom House for seven and a half years, testified: “Q. You have been employed continuously from the time of the strike to the present, haven’t you? A. Yes, sir. Q. And you are still employed there? A. Yes, sir. Q. And you wish, of course, to continue working? A. Yes, sir. Q. Have you had any experience with the pickets or anyone on the picket line? A. No, the pielcet line hasn’t bothered me one bit.’’
The Majority has referred to derogatory utterances made against the plaintiff’s restaurant but the record shows that some of these denunciations occurred at union meetings and not at the restaurant.
As recently as 1951, this Court said in Payne v. Winters, 366 Pa. 299, 301: “Findings of a chancellor affirmed by the court en banc will be disturbed on appeal only where not supported by the evidence or where arbitrarily or capriciously made.”
It is not evident that the learned and experienced Chancellor in the Court below made arbitrary or capricious findings.

 Italics throughout, mine.